Case 3:17-cv-01246-BJD-MCR Document 24 Filed 11/29/18 Page 1 of 2 PagelD 142

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CHRISTOPHER JASON TAYLOR,

Plaintiff,
v. | Case No. 3:17-cv-1246-J-39MCR
DIRECTV, LLC,

Defendant.
/

ORDER OF DISMISSAL

This matter is before the Court on the Joint Stipulation of Dismissal with Prejudice
(Doc. No.23; Stipulation) filed on November 27, 2018. In the Stipulation, the parties state
that they agree to the dismissal of this case with prejudice. See Stipulation at 1.
Accordingly, it is hereby

ORDERED:

1. This case is DISMISSED with prejudice.

2. Each party shall bear its own costs and fees.

3. The Clerk of the Court is directed to terminate all pending motions and close
the file.

DONE and ORDERED in Jacksonville, Florida this 20 day of November, 2018.

BoC) Roan

BRIAN J. DAVIS”
United States District Judge

 
Case 3:17-cv-01246-BJD-MCR Document 24

cs
_ Copies to:

- Counsel of Record

Filed 11/29/18 Page 2 of 2 PagelD 143
